The plaintiff in error, hereinafter called defendant, was convicted in the county court of Ottawa county of the offense of resisting arrest, and was sentenced to pay a fine of $100 and to serve 90 days in the county jail.
Judgment was rendered on October 14, 1929. The case-made and petition in error were filed in this court on February 13, 1930, more than 120 days from the date the judgment was rendered. By section 2808, Comp. Stat. 1921, 120 days is the extreme limit from the time of the judgment within which an appeal for a misdemeanor can *Page 325 
be taken to this court. The appeal not having been filed within that time, this court does not acquire jurisdiction, and the appeal is dismissed.